Citation Nr: 0813010	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  04-13 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1963 to April 
1965.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2003 rating decision in which the RO reopened 
and denied the veteran's claims for service connection for 
hearing loss and tinnitus.  In October 2003, the veteran's 
representative filed a notice of disagreement (NOD), on 
behalf of the veteran.  A statement of the case (SOC) was 
issued in February 2004, and the veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in the same month.

In June 2004, the veteran testified during a hearing before a 
Decision Review Officer (DRO) at the RO; a transcript of the 
hearing is of record.  The RO issued a supplemental SOC 
(SSOC) in June 2004.  Thereafter, the RO continued the denial 
of the claims for entitlement to service connection for 
bilateral hearing loss and tinnitus (as reflected in a 
September 2004 SSOC).  

In August 2006, the veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of the hearing is of record.

In January 2007, the Board reopened the veteran's claims for 
service connection for bilateral hearing loss and tinnitus, 
but remanded the claims for service connection, on the 
merits, to the RO (via the Appeals Management Center (AMC) in 
Washington, DC).  After accomplishing further action, the AMC 
continued the denial of each claim (as reflected in a 
November 2007 supplemental SOC (SSOC)), and returned these 
matters to the Board for further appellate consideration.  

For the reasons expressed below, the matters on appeal are, 
again, being remanded to the RO via the AMC.  VA will notify 
the appellant when further action, on his part, is required.

REMAND

A remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).   

Review of the claims file reveals that the directives of the 
January 2007 remand were not followed; hence, further remand 
of these matters is warranted, even though such will, 
regrettably, further delay an appellate decision on the 
claims.  

In the January 2007 remand, the Board sought to obtain a 
medical opinion, by an appropriate physician, that would 
provide a basis for a decision on these claims, consistent 
with the general requirements of due process and fairness 
toward the veteran in light of the law as it relates to the 
claims for service connection for bilateral hearing loss and 
tinnitus.  Unfortunately, the requested opinion was not 
obtained.  

As previously pointed out in the January 2007 remand, post-
service VA and private treatment records reveal that the 
veteran received treatment for bilateral hearing loss and for 
tinnitus.  In a March 2004 report, a VA examiner noted that 
he was unable to obtain consistent pure tone threshold levels 
and opined that it is not at least as likely as not that 
whatever hearing loss and accompanying tinnitus the veteran 
currently has, are related to his period of active service.  
However, in a July 2006 statement, a private audiologist 
noted that the veteran suffered from bilateral hearing loss 
and tinnitus, discussed the veteran's claimed in-service 
noise exposure, and opined that it is well-documented that 
firearm use can and does cause the type of hearing problems 
that the veteran is experiencing.  

As such, and given the veteran's documented military 
occupational specialty (MOS) as a Infantry Indirect Fire 
Crewman and noted citations for artillery and rifle courses 
in service, the likely associated noise exposure, and the 
conflicting, insufficient medical and audiologist opinions as 
to etiology, the Board found that a new VA examination was 
needed to resolve the claims on appeal.  

In an effort to secure a competent, probative medical opinion 
sufficient to decide the claims, the Board sought to have an 
otolaryngologist (ear, nose, and throat specialist) examine 
the veteran, conduct all appropriate tests and studies (to 
include audiometry, and speech discrimination testing, for 
each ear), and provide an opinion regarding the relationship 
between any current hearing loss or tinnitus and service, to 
specifically include likely noise exposure, in light of the 
medical evidence in the claims file.  

Unfortunately, the Board's January 2007 directives were not 
followed.  The veteran was afforded a VA audiology 
"examination" in September 2007, by an audiologist, a non-
physician, rather than a physician, as the Board specifically 
requested in the January 2007 remand.  Further, the 
audiologist's findings do not provide a sufficient basis upon 
which to decide either claim.  The audiologist indicated that 
pure tone threshold and speech discrimination testing could 
not be accomplished as the veteran either would not or could 
not respond to pure tone or speech stimuli consistently.  As 
such, the audiologist indicated that she could not make a 
statement regarding his hearing sensitivity or determine 
etiology of tinnitus.    

Under these circumstances, and because, as previously 
indicated, a medical opinion by an appropriate physician is 
needed to resolve these claims, the RO should arrange for the 
veteran to undergo VA examination, by an otolaryngologist 
(ear, nose, and throat physician ), at a VA medical 
facility. The physician should conduct all necessary testing 
and render a medical opinion-based on full consideration of 
the veteran's documented medical history and assertions-that 
addresses the existence of current bilateral hearing loss 
disability and tinnitus, and the relationship, if any, 
between each such disability and in-service noise exposure.  
If the physician is unable to conduct the necessary testing, 
he or she should specifically indicate whether the veteran 
would not or could not provide the necessary responses.  If 
the veteran can not provide the necessary responses, the 
physician should indicate the reason why such responses could 
not be provided.  

The veteran is hereby advised that failure to report to the 
scheduled examination, without good cause, shall result in 
denial of the reopened claims.  See 38 C.F.R. § 3.655(b).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  If the veteran fails to report to 
the scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
date and time of the examination sent to him by the pertinent 
VA medical facility.

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claims on 
appeal.  The RO's notice letter to the veteran should explain 
that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2007) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO's letter 
should notify the veteran of what is needed to support the 
claims for service connection.  The RO should also invite the 
veteran to submit all pertinent evidence in his possession 
(not previously requested).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent the claims 
on appeal that is not currently of 
record. 

The RO should invite the veteran to 
submit all pertinent evidence in his 
possession, and notify the veteran of the 
type of evidence that is the veteran's 
ultimate responsibility to submit.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken

3.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo examination by an 
otolaryngologist (ear, nose and throat 
physician) at an appropriate VA medical 
facility.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the veteran, and 
the report of the examination should 
include discussion of the veteran's 
documented medical history and 
assertions.
 All appropriate tests and studies (to 
include audiometry, and speech 
discrimination testing, for each ear) 
should be accomplished and all clinical 
findings should be reported in detail.  

Based on the results of audiometric 
testing, the physician should 
specifically indicate, which respect to 
each ear, whether the veteran currently 
has hearing loss to an extent recognized 
as a disability for VA purposes (i.e., an 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 
4000 hertz of 40 decibels or greater; or 
an auditory threshold for at least three 
of the frequencies 500, 1000, 2000, 3000, 
or 4000 hertz of 26 decibels or greater; 
or speech recognition scores using the 
Maryland CNC Test of less than 94 
percent).  The examiner should also 
indicate whether the veteran currently 
suffers from tinnitus.  

If the veteran does not provide the 
necessary responses in order to complete 
the appropriate tests or studies, the 
physician should clearly indicate whether 
the veteran will not or cannot provide 
the responses.  If the veteran cannot 
provide the responses, the physician 
should indicate the reason why such 
responses could not be provided.  

Then, with respect to each diagnosed 
disability, the physician should offer an 
opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (i.e., there is a 50 
percent or greater probability) that such 
disability is the result of injury or 
disease incurred or aggravated in 
service, to specifically include likely 
noise exposure during the veteran's 
service. 

The physician should set forth all 
examination findings, along with a 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a copy 
of any notice(s) of the date and time of 
the examination sent to the veteran by 
the pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims for 
service connection.  If the veteran 
fails, without good cause, to report to 
the scheduled examination, the RO should 
apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate.  Otherwise, 
the RO should adjudicate each claim, on 
the merits, in light of all pertinent 
evidence and legal authority.  

7.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

